DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the topmost surface" and “the bottommost surface” in line 9.  There is insufficient antecedent basis for these limitation in the claim. For the sake of compact prosecution Examiner will interpret the surfaces to be newly introduced. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tingey (US 8069515).

With respect to claim 1, Tingey discloses A surgery support device (Fig 5, device 10 capable of use in surgery due to the simple structural features) comprising: a support, the support having a main section (Annotated Fig 7, support 12/11 with main section), the support being compressible (col 2 ln 10-20, soft and compressible foam); and an elongated arm void extending into a first side of the main section of the support (Annotated Fig 7, col 2 ln 60-65, void 13, shown elongated) such that the arm void is configured to receive an upper section of an arm of a patient therein (col 2 ln 60-65, arm void 13 for receiving a shoulder, interpreted as the upper section of an arm) while a head, a neck, and at least part of a torso of the patient is positioned on the support (Fig 7, col 2 ln 50-60, support 11/12 supporting the head on pillow 12 and torso on section 11).  

    PNG
    media_image1.png
    351
    466
    media_image1.png
    Greyscale

Annotated Fig 7, Tingey
With respect to claim 2, Tingey discloses The surgery support device of claim 1, further comprising the main section being a parallelepiped (Annotated Fig 6, col 2 ln 25-30, portion 12 being cuboid there can be a section that is a quadrilateral, a cross section of the wedge can be interpreted to be section that is a quadrilateral, main section side quadrilateral shown in Annotated Fig 6).  

    PNG
    media_image2.png
    313
    338
    media_image2.png
    Greyscale

Annotated Fig 6, Tingey
With respect to claim 3, Tingey discloses The surgery support device of claim 1, further comprising the arm void extending fully between a topmost surface of the support and a bottommost surface of the support (col 3 ln 5-10, recess 13 through the height of section 11).  
With respect to claim 4, Tingey discloses The surgery support device of claim 1, further comprising the arm void extending perpendicularly into the support relative to the first side of the main section of the support (Fig 7, void recess 13 extends along a cuboid member 12 edge thus extend perpendicular to the edge perpendicular to the recess edges).  
With respect to claim 5, Tingey discloses The surgery support device of claim 1, further comprising the arm void defining an arcuate distal surface relative to the first side of the main section of the support (Annotated Fig 2, arcuate distal surface of portion 4 of the arm void 4/5).  
With respect to claim 15, Tingey discloses The surgery support device of claim 1, further comprising the support including a prismatic extension being coupled to and extending from the main section of the support (Annotated Fig 7, prismatic extension, prismatic as it is wedge shaped col 2 ln 50 and thus resembles a prism).  
With respect to claim 18, Tingey discloses The surgery support device of claim 15, further comprising the prismatic extension being elongated and perpendicular to the first side of the main section 
With respect to claim 19, Tingey discloses The surgery support device of claim 3, further comprising the support being symmetrical relative to a central plane parallel to the topmost surface of the main section and the bottommost surface of the main section (col 2 ln 50-55, col 2 ln 20-30, wedge 11 is centered vertically on the cuboid 12 and the wedge extends along the upper and lower surfaces, thus the device is symmetrical relative to a central plane).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tingey in view of Bernstein (US 6581229).
With respect to claim 6, Tingey discloses The surgery support device of claim 1.
Tingey is silent on further comprising an arm void insert being complementary in shape to the arm void, the arm void insert being removably insertable into the arm void such that the arm void insert occupies the arm void.  
Bernstein teaches an analogous user support having two openings 14 (Fig 6) each with a void insert being complementary in shape to the void, the void insert being removably insertable into the void such that the void insert occupies the void (Fig 6, voids 14 with complimentary inserts 20/22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voids of Tingey/Mobley to have the corresponding inserts as taught by Bernstein in order to allow for the user to select the void depth to better suit their body and needs (Bernstein col 6 ln 30-40).
With respect to claim 7, Tingey Bernstein discloses The surgery support device of claim 13, further comprising the arm void insert being compressible (Bernstein col 6 ln 40-50, col 4 ln 15-25, compressible foam).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voids of Tingey/ Bernstein to have the corresponding inserts as taught by Bernstein in order to allow for the user to select the void depth to better suit their body and needs (Bernstein col 6 ln 30-40).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tingey in view of Mobley (US 8516639).
	With respect to claim 8, Tingey discloses The surgery support device of claim 1.
Tingey is silent on further comprising a head void extending into the support.  
Mobley teaches an analogous support for a user on their side having an arm channel between sides 23/pillow 19 and further having a head void 200/201 extending into the support 22/20 (Fig 1, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head support of Tingey to have a head opening as taught by Mobley in order to prevent pressure injuries to the ears and eyes thus improving user comfort (Mobley col 4 ln 60-68).
With respect to claim 9, Tingey/Mobley discloses The surgery support device of claim 8, further comprising the head void extending into the main section of the support (Mobley Fig 1, Fig 2, void 200/201 extends into main section 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head support of Tingey to have a head opening as taught by Mobley in order to prevent pressure injuries to the ear thus improving user comfort (Mobley col 4 ln 60-68).
With respect to claim 10, Tingey/Mobley discloses The surgery support device of claim 8, further comprising the head void defining a channel extending fully through the support (Mobley Fig 2, void 200/201 defining channel 201 which extends fully through the support 20 from one lateral side to another).  
.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tingey/Mobley as applied to claim 8 above, and further in view of Hartunian (US 5269035).
With respect to claim 11, Tingey/Mobley discloses The surgery support device of claim 8.
Tingey/Mobley is silent on further comprising the head void defining a pair of straight longitudinal planar surfaces parallel to each other and perpendicular to the first side of the main section of the support.  
Hartunian teaches an analogous rectangular extension 54/52 in a head support cushion 10 wherein the head void defining a pair of straight longitudinal planar surfaces 60/58 parallel to each other (col 7 ln 35-40, sides 58/60 are parallel) and perpendicular to the first side of the main section of the support (col 7 ln 20-30, col 6 ln 5-15, channel sides 58/60 are parallel to walls 18/20, which are perpendicular to walls 22/24 from which the channel sides extends, thus channel is perpendicular to walls 22/24).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head support channel of Tingey/Mobley to be positioned relative to the support as a whole as taught by Hartunian as the shape makes it is to simple and easy to manufacture (Hartunian col 4 ln 50-60).
With respect to claim 12, Tingey/Mobley/Hartunian discloses The surgery support device of claim 11, further comprising the head void defining a pair of curved end surfaces at opposite ends of the longitudinal planar surfaces (Mobley Fig 2, curved surfaces defining central void 200 of head void 201/200).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head support of Tingey/Mobley/Hartunian to have a head opening as taught by Mobley in order to prevent pressure injuries to the ear thus improving user comfort (Mobley col 4 ln 60-68).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tingey/Mobley as applied to claim 8 above, and further in view of Bernstein.
With respect to claim 13, Tingey/Mobley discloses The surgery support device of claim 8.
Tingey/Mobley is silent on further comprising a head void insert being complementary in shape to the head void, the head void insert being removably insertable into the head void such that the head void insert occupies the head void.  
Bernstein teaches an analogous user support having two openings 14 (Fig 6) each with a void insert being complementary in shape to the void, the void insert being removably insertable into the void such that the void insert occupies the void (Fig 6, voids 14 with complimentary inserts 20/22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voids of Tingey/Mobley to have the corresponding inserts as taught by Bernstein in order to allow for the user to select the void depth to better suit their body and needs (Bernstein col 6 ln 30-40).
With respect to claim 14, Tingey/Mobley/Bernstein discloses The surgery support device of claim 13, further comprising the head void insert being compressible (Bernstein col 6 ln 40-50, col 4 ln 15-25, compressible foam).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voids of Tingey/Mobley/Bernstein to have the corresponding inserts as taught by Bernstein in order to allow for the user to select the void depth to better suit their body and needs (Bernstein col 6 ln 30-40).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tingey in view of Stewart et al (US 2004/0123392).
With respect to claim 16, Tingey discloses The surgery support device of claim 15, further comprising the prismatic extension having… end faces, the end faces being parallel to each other (Tingey col 2 ln 10-20, col 2 ln 20-30, end faces of prismatic extension are a compressible material and are a 
Tingey is silent on isosceles triangular end faces.
Stewart et al teaches an analogous wedge shaped foam upper support 2 for supporting the upper body of a user ([0022], [0017], [0023]) wherein the wedge shape has isosceles triangular end faces ([0022], Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prismatic extent sides of Tingey to be isosceles triangles as taught by Stewart et al in order to allow for optimal device surface contact and comfort (Stewart et al [0017], [0021]).
With respect to claim 17, Tingey discloses The surgery support device of claim 15, further comprising the prismatic extension… end faces, the end faces being angled relative to each other such that the prismatic extension tapers extending away from the main section (Tingey Annotated Fig 7, col 2 ln 50, prismatic extension is wedge shaped thus tapers from main section).  
Tingey is silent on isosceles triangular end faces.
Stewart et al teaches an analogous wedge shaped foam upper support 2 for supporting the upper body of a user ([0022], [0017], [0023]) wherein the wedge shape has isosceles triangular end faces ([0022], Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prismatic extent sides of Tingey to be isosceles triangles as taught by Stewart et al in order to allow for optimal device surface contact and comfort (Stewart et al [0017], [0021]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tingey in view of Stewart et al and in view of Bernstein and in view of Mobley and in view of Hartunian.
With respect to claim 20, Tingey discloses A surgery support device comprising: a support (Fig 5, device 10 capable of use in surgery due to the simple structural features), the support having a main section (Annotated Fig 7, support 12/11 with main section), the support being compressible (col 2 ln 10-  the end faces being parallel to each other (col 2 ln 10-20, col 2 ln 20-30, end faces of prismatic extension are a compressible material and are a consistent dimension, thus the end faces are parallel to each other or can be made parallel in use if not exactly parallel in construction), the support being symmetrical relative to a central plane parallel to the topmost surface of the main section and the bottommost surface of the main section (col 2 ln 50-55, col 2 ln 20-30, wedge 11 is centered vertically on the cuboid 12 and the wedge extends along the upper and lower surfaces, thus the device is symmetrical relative to a central plane); an elongated arm void extending into a first side of the main section of the support such that the arm void is configured to receive an upper section of an arm of a patient therein (col 2 ln 60-65, arm void 13 for receiving a shoulder, interpreted as the upper section of an arm) while a head, a neck, and at least part of a torso of the patient is positioned on the support (Fig 7, col 2 ln 50-60, support 11/12 supporting the head on pillow 12 and torso on section 11), the arm void extending fully between 9a topmost surface of the support and a bottommost surface of the support (col 3 ln 5-10, void recess 13 through the height of section 11), the arm void extending perpendicularly into the support relative to the first side of the main section of the support (Fig 7, recess 13 extends along a cuboid member 12 edge thus extend perpendicular to the edge perpendicular to the recess edges), the arm void defining an arcuate distal surface relative to the first side of the main section of the support (Annotated Fig 2, arcuate distal surface of portion 4 of the arm void 4/5).
Tingey is silent on the prismatic extension having isosceles triangular end faces, an arm void insert being complementary in shape to the arm void, the arm void insert being removably insertable into the arm void such that the arm void insert occupies the arm void, the arm void insert being compressible; 
Stewart et al teaches an analogous wedge shaped foam upper support 2 for supporting the upper body of a user ([0022], [0017], [0023]) wherein the wedge shape has isosceles triangular end faces ([0022], Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prismatic extent sides of Tingey to be isosceles triangles as taught by Stewart et al in order to allow for optimal device surface contact and comfort (Stewart et al [0017], [0021]).
Tingey/Stewart et al discloses the device as discussed above. 
Tingey/Stewart et al is silent on an arm void insert being complementary in shape to the arm void, the arm void insert being removably insertable into the arm void such that the arm void insert occupies the arm void, the arm void insert being compressible; a head void extending into the support, the head void extending into the main section of the support, the head void defining a channel extending fully through the support, the head void defining a pair of straight longitudinal planar surfaces parallel to each other and perpendicular to the first side of the main section of the support, the head void defining a pair of curved end surfaces at opposite ends of the longitudinal planar surfaces; and a head void insert being complementary in shape to the head void, the head void insert being compressible.
Bernstein teaches an analogous user support having two openings 14 (Fig 6) each with a void insert being complementary in shape to the void, the void insert being removably insertable into the void such that the void insert occupies the void, the void insert being compressible (Fig 6, col 6 ln 40-50, col 4 ln 15-25, voids 14 with removable complimentary inserts 20/22, compressible foam).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voids of Tingey/Stewart et al to have the corresponding inserts as taught 
Tingey/Stewart et al/Bernstein discloses the device as discussed above. 
Tingey/Stewart et al/Bernstein is silent on a head void extending into the support, the head void extending into the main section of the support, the head void defining a channel extending fully through the support, the head void defining a pair of straight longitudinal planar surfaces parallel to each other and perpendicular to the first side of the main section of the support, the head void defining a pair of curved end surfaces at opposite ends of the longitudinal planar surfaces; and a head void insert being complementary in shape to the head void, the head void insert being compressible.
Mobley teaches an analogous support for a user on their side having an arm channel between sides 23/pillow 19 and further having a head void extending 200/201 into the support (Fig 2), the head void extending into the main section of the support (Fig 1, Fig 2, void 200/201 extends into main section 20), the head void defining a channel extending fully through the support (Mobley Fig 2, void 200/201 defining channel 201 which extends fully through the support 20 from one lateral side to another) the head void defining a pair of curved end surfaces at opposite ends of the longitudinal planar surfaces (Fig 2, curved surfaces defining central void 200 of head void 201/200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head support of Tingey/Stewart et al/Bernstein to have a head opening as taught by Mobley in order to prevent pressure injuries to the ear thus improving user comfort (Mobley col 4 ln 60-68).
Tingey/Stewart et al/Bernstein/Mobley discloses the device as discussed above.
Tingey/Stewart et al/Bernstein/Mobley is silent on the head void defining a pair of straight longitudinal planar surfaces parallel to each other and perpendicular to the first side of the main section of the support; and a head void insert being complementary in shape to the head void, the head void insert being compressible.
Hartunian teaches an analogous rectangular extension 54/52 in a head support cushion 10 wherein the head void defining a pair of straight longitudinal planar surfaces 60/58 parallel to each other (col 7 ln 35-40, sides 58/60 are parallel) and perpendicular to the first side of the main section of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head support channel of Tingey/Stewart et al/Bernstein/Mobley to be positioned relative to the support as a whole as taught by Hartunian as the shape makes it is to simple and easy to manufacture (Hartunian col 4 ln 50-60).
Tingey/Stewart et al/Bernstein/Mobley/Hartunian discloses the device as discussed above.
Tingey/Stewart et al/Bernstein/Mobley/Hartunian as they are currently combined is silent on and a head void insert being complementary in shape to the head void, the head void insert being compressible.
Bernstein further teaches Bernstein teaches an analogous user support having two openings 14 (Fig 6) each with a void insert being complementary in shape to the void, the void insert being removably insertable into the void such that the void insert occupies the void (Fig 6, voids 14 with complimentary inserts 20/22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voids of Tingey/Stewart et al/Bernstein/Mobley/Hartunian to have the corresponding inserts as further taught by Bernstein in order to allow for the user to select the void depth to better suit their body and needs (Bernstein col 6 ln 30-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ericson (US 2782427) and Sparks et al (US 4235472).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786